    Case: 2:18-cv-01121-JLG-EPD Doc #: 17 Filed: 05/29/20 Page: 1 of 2 PAGEID #: 168




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

Green Biologics, Inc.,                               :
                                                     :
                Plaintiffs,                          :        Civil Action 2:18-cv-1121
                                                     :
       v.                                            :        Judge James L. Graham
                                                     :
Easy Energy Systems, Inc.,                           :        Magistrate Judge Elizabeth Preston
                                                     :        Deavers
                Defendants.                          :

                    STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE

            This case is hereby dismissed pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii) with prejudice.

    STIPULATED AND APPROVED:

     /s/Jane K. Gleaves
     Jason H. Beehler         (0082220)
     Jane K. Gleaves          (0095942)
     Kegler, Brown, Hill & Ritter, L.P.A.
     65 E. State Street, Suite 1800
     Columbus, Ohio 43215
     T: (614) 462-5400 / F: (614) 464-2634
     jbeehler@keglerbrown.com
     jgleaves@keglerbrown.com
     Attorneys for Plaintiff

     /s/ Andrew W. Owen (per e-mail consent) _
     Andrew W. Owen            (0059646)
     Ulmer & Berne LLP
     65 East State Street, Suite 1100
     Columbus, Ohio 43215
     T: (614) 229-0018 / F: (614) 229-0001
     aowen@ulmer.com
     Attorney for Defendant




    107712\000015\4814-0403-9869v1
Case: 2:18-cv-01121-JLG-EPD Doc #: 17 Filed: 05/29/20 Page: 2 of 2 PAGEID #: 169




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was filed and served via the

Court’s ECF system on this 29th day of May, 2020, upon counsel of record.



                                                 /s/Jane K. Gleaves
                                                 Jane K. Gleaves




                                                2
107712\000015\4814-0403-9869v1
